Citation Nr: 0603308	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  00-05 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for hemorrhoids, to include 
as residuals of shell fragment wounds to the lower 
extremities and buttocks.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision in 
which the RO, inter alia, denied service connection for 
hemorrhoids.  The veteran filed a notice of disagreement 
(NOD) in December 1999, the RO issued a statement of the case 
(SOC) in January 2000, and the veteran filed a substantive 
appeal in February 2000.

In March 2001, the Board remanded this matter to the RO for 
further action.  As reflected in a May 2004 supplemental SOC 
(SSOC), the RO continued its denial of service connection for 
hemorrhoids.

The Board notes that the veteran has contended on repeated 
occasions that his current hemorrhoid condition is related to 
in-service shell fragment wounds to his lower extremities and 
buttocks.  For this reason, and in light of the evidence 
discussed below, the Board has expanded the issue as on the 
title page.

The Board also points out that in August 2003, during the 
pendency of this appeal, the veteran appointed The New York 
State Division of Veterans' Affairs as his new 
representative, to replace the Disabled American Veterans.  
The Board recognizes the change in representation.

In September 2004, the Board again remanded this matter to 
the RO for further development.  After accomplishing the 
requested action, the RO continued the denial of the claim 
(as reflected in the September 2005 SSOC), and returned this 
matter to the Board for further appellate consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Hemorrhoids were not shown in service or for many years 
thereafter, and the only competent medical opinion addressing 
etiology of the veteran's current hemorrhoids militates 
against the claim.


CONCLUSION OF LAW

The criteria for service connection for hemorrhoids, to 
include as residuals of shell fragment wounds to the lower 
extremities and buttocks, are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

Through the September 1998, March 2001, June 2001, October 
2003, October 2004 and December 2004 notice letters, the 
January 2000 SOC, and May 2004 and September 2005 SSOCs, the 
RO notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were afforded 
ample opportunity to respond.  Hence, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support the claim.

The Board also finds that the March 2001, June 2001, October 
2003, October 2004 and December 2004 notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was also requested to 
identify and provide the necessary releases for any medical 
providers from whom he wanted the RO obtain and consider 
evidence.  In addition, the letters invited the veteran to 
submit any additional evidence in his possession.

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all four content of notice requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, the documents strictly 
meeting the VCAA's notice requirements were provided to the 
veteran after the September 1999 rating action on appeal; 
however, in this case, such makes sense, inasmuch as the VCAA 
was not enacted until late 2000.  Moreover, the Board finds 
that the lack of pre-adjudication notice in this case does 
not, in any way, prejudice the veteran.  In this regard, the 
Court has also held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The Board finds that, in this appeal, any delay in issuing 
the section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that the appellant's claim was fully 
developed at the time of the most recent adjudication.  As 
indicated above, the rating action, numerous RO letters, the 
January 2000 SOC as well as the May 2004 and September 2005 
SSOCs notified the veteran what was needed to substantiate 
his claim and also identified the evidence that had been 
considered with respect to the claim.  As a result of RO 
development and the Board's two remands, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  The RO most recently adjudicated the veteran's claim 
in September 2005 on the basis of all the evidence of record, 
as reflected in the SSOC. 

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The veteran's service 
medical and personnel records have been obtained and 
associated with the claims file.  All identified available 
post-service VA treatment records have been associated with 
the claims file.  In this regard, the RO has made numerous 
attempts to obtain all of the VA treatment records for the 
time periods identified by the veteran.  In responses from 
the VAMCs that have searched their archives and the archive 
center in Lee's Summit, Missouri, they have been unable to 
locate VA outpatient records dated from January 1957 to 
February 1974, as identified by the veteran.  However, the RO 
has obtained past VA examination reports dated from November 
1955 to June 1964 and numerous VA outpatient records from VA 
Medical Centers (VAMC) in Syracuse and Albany, New York, 
dated from February 1974 to July 2005.  Therefore, the Board 
finds that the RO's efforts to obtain all existing records 
have been reasonable and appropriate, and that no further 
action in this regard is warranted.  The RO also arranged for 
the veteran to undergo a recent VA examination in November 
2004; the report of which is associated with the claims file.  
Moreover, the veteran has been given opportunities to submit 
evidence to support his claim.  In this regard, the veteran 
did not respond to October and December 2004 requests from 
the RO to submit additional evidence or return signed 
authorization and consent forms so that the RO could obtain 
additional records not yet associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, 
existing records pertinent to the claim on appeal that need 
to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.



II.  Background

Service medical records (SMRs) document that, in July 1953, 
the veteran was wounded in action in Korea, and sustained 
multiple shell fragment wounds to his lower extremities, both 
buttocks, and his right arm.  In August 1953, during the 
veteran's two-month hospitalization for treatment of these 
wounds, the veteran complained of abdominal pain; following a 
physical examination, including rectal examination, it was 
noted that the veteran had marked tenderness in his abdomen 
and rectal area that appeared to be due to either early 
appendicitis or suspected seminal vesiculitis.  In September 
1953 the veteran was placed on a long-term light duty profile 
and returned to service.  On separation examination in 
September 1955, the anus and rectum were evaluated as 
clinically normal.  

In its December 1955 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for a 
residual scar of a penetrating wound to the right leg with a 
foreign body; granted service connection and assigned an 
initial 10 percent rating for a residual scar of a shell 
fragment wound to the right arm with a foreign body; and 
granted service connection and assigned an initial 
noncompensable rating for multiple superficial scars on the 
buttocks, back, and upper and lower extremities.

On VA examination in June 1964, it was noted that the veteran 
had one small internal hemorrhoid, and that there were no 
significant abnormalities with respect to the anus at this 
time, or signs of a prior injury to this area.

A November 1993 digital examination and sigmoidoscopy 
conducted at Syracuse VAMC revealed prominent internal and 
external hemorrhoids and skin tags, though at that time the 
rectal vault appeared normal, and no anal fissure was 
appreciated. A 1993 CT scan conducted at that same facility 
showed multiple metallic fragments over the lower pelvic area 
and right hip, and a contemporaneous barium enema test showed 
scattered metallic fragments projected over the right 
hemipelvis. On VA examination in April 1994, the veteran was 
diagnosed with internal and external hemorrhoids, and there 
were no findings as to etiology of this condition. Also, in 
September 1998 a VA physician at Albany VAMC noted that the 
veteran had visible shrapnel in the perirectal region.  

A July 2001 VA outpatient record reflects that the veteran 
complained of hemorrhoid irritation.  The impression was 
symptomatic external hemorrhoids.  A December 2002 VA 
outpatient record reflects that the veteran reported having 
hemorrhoids for the last 20 to 30 years.

Most recently, a November 2004 VA examination report revealed 
numerous skin tags, none of them were thrombosed or distended 
and they were not tender to palpation.  There were no 
fissures.  The sphincter was very tight.  The examiner noted 
that she was not able to appreciate any internal hemorrhoids.  
The examiner also noted that upon examining the perianal 
area, the veteran pointed out an area of shrapnel in the 
perianal area on the right.  It was in the fatty layer and 
was movable, but it did not appear tender on palpation.  It 
was near the ischial tuberosity on the right.  The examiner 
reported that she did not see any scars in the area of the 
anus, nor did she feel any hard objects in any of the 
hemorrhoids in the sphincter or within the rectal vault.  The 
diagnosis was hemorrhoids, external and internal and also 
shrapnel imbedded in soft tissue of buttocks and perineum.  
The examiner opined that the hemorrhoids were not at least as 
likely as not related to the in-service injury.  

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2005).  Such a 
determination requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).  

In this case, after considering the evidence in light of the 
above-noted criteria, the Board finds that the preponderance 
of the competent evidence weighs against the claim.

The evidence of record clearly establishes that the veteran 
has hemorrhoids.  However, as noted above, this is not the 
only requirement for an award of service connection; there 
also must be medical evidence of a nexus between the current 
disability and service.  

The veteran contends that his hemorrhoids are a result of 
shrapnel injuries to his buttocks in-service.  However, the 
contemporaneous evidence does not support the veteran's 
assertions.  While SMRs show treatment for multiple shell 
fragment wounds to the veteran's legs, right arm and 
buttocks, the SMRs are negative for any complaints, findings 
or diagnosis of hemorrhoids.  Also, the report of the 
veteran's separation examination in September 1955 
specifically noted that the veteran's anus and rectum were 
then assessed as clinically normal.  

Post-service, the first evidence of a single hemorrhoid was 
in June 1964, more than 8 years after the veteran's discharge 
from service.  Further, while VA medical records reflect 
several complaints of and treatment for hemorrhoids, none of 
these records include any medical opinion even suggesting a 
nexus between the veteran's hemorrhoids diagnosed post-
service and the veteran's in-service injury to the lower 
extremities and buttocks.  

In this case, the  only medical opinion that addresses the 
question of etiology of the veteran's current hemorrhoids is 
the one that was offered in conjunction with the November 
2004 VA examination, and that opinion weighs against the 
claim for service connection.  As noted above, the VA 
examiner opined that the veteran's  hemorrhoids were not at 
least as likely as not related to the in-service injury.  The 
Board construes this statement as expressing the examiner's 
belief that such a relationship was less likely than not-an 
essentially negative opinion.  The Board finds that such 
opinion constitutes  probative evidence on the nexus 
question, inasmuch as was based on examination of the 
veteran, and consideration of his documented evidence and 
assertions; the opinion also reflects a thorough discussion 
of the veteran's in-service injury to his lower extremities 
and buttocks and post-service diagnosis of hemorrhoids.  
Significantly, neither the veteran nor his representative has 
presented or alluded to the existence of any contrary medical 
evidence or opinion, i.e., an opinion that actually supports 
that the contention that his hemorrhoids are related to shell 
fragment wounds to the lower extremities and buttocks in-
service.  

In addition to the medical evidence addressed above, the 
Board has considered the veteran's and his representative's 
contentions in connection with the claim on appeal.  However, 
as each is a layman without appropriate medical training and 
expertise, the veteran nor his representative, is not 
competent to render a probative opinion on a medical matter-
such as whether there is a medical relationship between 
current hemorrhoids and an in-service injury.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).

For the reasons stated, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection on appeal; hence, the benefit-of-the-doubt 
doctrine is not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005); Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for hemorrhoids, to include as residuals 
of shell fragment wounds to the lower extremities and 
buttocks, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


